 

Exhibit 10.6

REVOLVING NOTE

 

$10,000,000.00

   Dated: October 5, 2010

THIS REVOLVING NOTE (this “Revolving Loan Note”) is executed and delivered under
and pursuant to the terms of that certain Loan and Security Agreement dated as
of October 5, 2010 (as amended, restated, supplemented, modified or extended
from time to time, the “Loan Agreement”) by and among WELLS CORE OFFICE INCOME
OPERATING PARTNERSHIP, L.P. a Delaware limited partnership (the “Borrower”), and
WELLS REAL ESTATE FUNDS, INC., a Georgia corporation (the “Lender”). Capitalized
terms not otherwise defined herein shall have the meanings provided in the Loan
Agreement and the rules of construction set forth in Section 1.2 of the Loan
Agreement shall apply to this Revolving Note to the extent applicable.

FOR VALUE RECEIVED, Borrower, hereby promises to pay to the order of the Lender,
at 6200 The Corners Parkway, Norcross, GA 30092-3365 or at such other place as
the Lender may from time to time designate to Borrowers in writing:

(i)        the lesser of the principal sum of TEN MILLION AND 00/100 U.S.
DOLLARS ($10,000,000.00) or the aggregate unpaid principal balance of the
Lender’s Revolving Loans as may be due and owing under the Loan Agreement,
payable in accordance with the provisions of the Loan Agreement and subject to
acceleration upon the occurrence of an Event of Default under the Loan Agreement
or earlier termination of the Loan Agreement pursuant to the terms thereof; and

(ii)        interest on the principal amount of this Revolving Note from time to
time outstanding until such principal amount is paid in full at the applicable
rate and in accordance with the provisions of the Loan Agreement. In no event,
however, shall interest exceed the maximum interest rate permitted by applicable
Law in the State of Georgia. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
rate set forth in Section 4.03 of the Loan Agreement.

The foregoing interest rates shall be payable by Borrower prior to and after
entry of any judgment with respect to this Revolving Note.

This Revolving Note is the Note referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
other Loan Documents, is entitled to the benefits of the Loan Agreement and the
other Loan Documents and is subject to all of the agreements, terms and
conditions therein contained. The Loan Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayment, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.



--------------------------------------------------------------------------------

 

This Revolving Note shall be construed and enforced in accordance with the laws
of the State of Georgia without regard to its conflict of laws provisions.
Borrower hereby irrevocably agrees that any legal action or proceeding arising
out of or relating to this Revolving Note may be instituted in the Superior or
State Court of Gwinnett County in the State of Georgia, or a federal court in
the Northern District Court in Georgia, or in such other appropriate court and
venue as Lender may choose in its sole discretion. Any provisions of this
Revolving Note which may be unenforceable or invalid under any Law shall be
ineffective to the extent of such unenforceability or invalidity without
affecting the enforceability or validity of any other provision hereof.

Borrower expressly waives any presentment, demand, protest, notice of protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Note and the Loan
Agreement.

Borrower and Lender waive any right to trial by jury on any claim, counterclaim,
setoff, demand, action or cause of action (i) arising out of or in any way
pertaining or relating to this Revolving Note, the Loan Agreement, and any other
Loan Documents or any other instrument, document or agreement executed or
delivered in connection herewith or (ii) in any way connected with or
pertaining, related or incidental to any dealing of the parties hereto with
respect to this Revolving Note, the Loan Agreement or any other Loan Documents
in connection with the transaction related thereto or contemplated thereby or
the exercise of either party’s rights and remedies thereunder, in all of the
foregoing cases whether now existing or hereafter arising, and whether sounding
in contract, tort or otherwise.

Lender shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies and no waiver of any kind shall be valid
unless in writing and signed by Lender. All rights and remedies of Lender under
the terms of this Revolving Note and applicable statutes or rules of law shall
be cumulative and may be exercised successively or concurrently. Borrower agrees
that there are no defenses, equities or setoffs with respect to its obligations
set forth herein.

TIME IS OF THE ESSENCE WITH RESPECT TO THIS REVOLVING NOTE.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REVOLVING NOTE]

Borrower acknowledges that it has read and understood all the provisions of this
Revolving Note and the Loan Agreement, including the waiver of jury trial, and
has been advised by counsel as necessary or appropriate.

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
caused this Revolving Note to be executed and delivered under seal as of the day
and year first above written.

 

WELLS CORE OFFICE INCOME

OPERATING PARTNERSHIP, L.P., a Delaware

limited partnership

By: Wells Core Office Income REIT, Inc., a Maryland corporation, as its General
Partner

By: /s/ Douglas P. Williams

Name: Douglas P. Williams

Title: Executive Vice President

[CORPORATE SEAL]